FILED
                              NOT FOR PUBLICATION                           MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JULIO LEONEL MAZARIEGOS DIAZ;                    No. 10-70181
DONI DANILO MAZARIEGOS DIAZ,
                                                 Agency Nos. A070-541-361
               Petitioners,                                  A098-814-268

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Julio Leonel Mazariegos Diaz and Doni Danilo Mazariegos Diaz, natives

and citizens of Guatemala, petition pro se for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence factual findings, Zehatye v.

Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for

review.

       Substantial evidence supports the BIA’s finding that petitioners failed to

demonstrate they suffered harm rising to the level of past persecution. See

Nahrvani v. Gonzales, 399 F.3d 1148, 1153 (9th Cir. 2005) (no past persecution

where the petitioner was not physically harmed or detained, and only suffered de

minimus property damage and anonymous, vague threats). Substantial evidence

also supports the BIA’s finding that petitioners failed to establish a well-founded

fear of future persecution where they only assert a general fear of crime in

Guatemala. See Gormley v. Ashcroft, 364 F.3d 1172, 1180 (9th Cir. 2004) (fear of

discrimination and random criminal acts did not establish a well-founded fear of

future persecution); Molina-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir.

2002) (agency properly relied on a State Department report to determine whether

the petitioner had a well-founded future fear). Accordingly, petitioners’ asylum

claim fails.




                                          2                                    10-70181
      Because petitioners failed to meet the lower burden of proof for asylum, it

follows that they have not met the higher standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence also supports the BIA’s denial of CAT relief

because petitioners failed to establish that it is more likely than not they will be

tortured by or with the acquiescence of the government of Guatemala. See Silaya

v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                            3                                     10-70181